EXHIBIT 99.1 FOR IMMEDIATE RELEASE CONTACTS: Cutera, Inc. Ron Santilli Chief Financial Officer 415-657-5500 Investor Relations John Mills Integrated Corporate Relations, Inc. 646-277-1254 john.mills@icrinc.com Cutera Reports Third Quarter 2015 Results Fifth Consecutive Quarter of Double-Digit Revenue Growth BRISBANE, California, November 2, 2015 ─ Cutera, Inc. (NASDAQ: CUTR ) (“Cutera” or the “Company”), a leading provider of laser and energy-based aesthetic systems for practitioners worldwide, today reported financial results for the third quarter ended September 30, 2015. Key highlights for the third quarter of 2015 were as follows: ● Revenue increased 23% to $23.1 million, compared to the same period last year, driven primarily by recently launched new products— enlighten TM and excel HR
